Appeal and cross appeal from an order of the Court of Claims (Nicholas V Midey, Jr., J), entered December 19, 2002. The order granted claimants’ application for permission to file a late claim pursuant to Court of Claims Act § 10 (6).
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at the Court of Claims. Present— Pigott, Jr., PJ., Wisner, Hurlbutt, Scudder and Kehoe, JJ. [See 2002 NY Slip Op 50505(H).]